                   Case 19-11466-KG            Doc 625        Filed 09/03/19        Page 1 of 5



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE
                                        )
In re:                                  )                        Chapter 11
                                        )
CENTER CITY HEALTHCARE, LLC d/b/a       )                        Case No. 19-11466 (KG)
HAHNEMANN UNIVERSITY HOSPITAL, et al.,1 )
                                        )                        Jointly Administered
                    Debtors.            )                        Re: Docket No. 592
                                        )

           NOTICE OF AMENDED2 AGENDA FOR HEARING SCHEDULED FOR
            SEPTEMBER 4, 2019 AT 10:00 A.M. (PREVAILING EASTERN TIME)
      BEFORE THE HONORABLE KEVIN GROSS, U.S. BANKRUPTCY COURT JUDGE3,4



          PURSUANT TO THE COURT'S DIRECTIVE, THE TIME FOR THIS
            HEARING HAS BEEN MOVED FROM 2:00 P.M. TO 10:00 A.M.


  MATTERS GOING FORWARD:

  1.      Debtors’ Motion for Entry of Orders (I)(A) Establishing Bidding Procedures Relating to
          the Sale of the Debtors’ Resident Program Assets, Including Approving a Break-Up Fee,
          (B) Establishing Procedures Relating to the Assumption and Assignment of Certain
          Executory Contracts, Including Notice of Proposed Cure Amounts, (C) Approving Form
          and Manner of Notice Relating Thereto, and (D) Scheduling a Hearing to Consider the
          Proposed Sale; (II)(A) Approving the Sale of the Debtors’ Resident Program Assets Free
          and Clear of All Liens, Claims, Encumbrances, and Interests, and (B) Authorizing the
          Assumption and Assignment of Certain Executory Contracts; and (III) Granting Related
          Relief [D.I. 142; filed: 07/09/19]


  1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
          number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
          Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
          PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
          Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
          Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
          (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
          230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
          All Amended Agenda items appear in bold.
  3
          The hearing will be held at the United States Bankruptcy Court for the District of Delaware, 824 Market
          Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801.
  4
          Parties who are unable to attend a hearing may request telephonic participation by contacting CourtCall toll
          free by phone (866-582-6878) or by facsimile (866-533-2946).


  35845779.1 09/03/2019
                 Case 19-11466-KG       Doc 625      Filed 09/03/19    Page 2 of 5



        Response Deadline: August 5, 2019 at 4:00 p.m. for approval of the sale to the Stalking
        Horse Bidder. Extended to August 6, 2019 at 4:00 p.m. for Jefferson/Abington.
        Objections to the Auction and the sale to a successful bidder may be raised at the hearing.

        Responses Received:

        A.       Temple University Health Systems, Inc.’s Limited Objection to Debtor’s
                 Notice of Proposed Assumption and Assignment of Executory Contracts [D.I.
                 359; filed: 08/05/19]

        B.       Limited Objection of The Association of American Medical Colleges and the
                 Educational Commission for Foreign Medical Graduates to the Resident
                 Program Bid Procedures Motion [D.I. 360; filed: 08/05/19]

        C.       Joinder of Accreditation Council for Graduate Medical Education to Limited
                 Objection of The Association of American Medical Colleges and the
                 Educational Commission for Foreign Medical Graduates to the Resident
                 Program Bid Procedures Motion [D.I. 361; filed: 08/05/19]

        D.       Limited Objection of MidCap Funding IV Trust in Response to Debtors’
                 Motion for Sale of Resident Program Assets [D.I. 362; filed: 08/05/19]

        E.       Objection of the United States to Debtors’ Motion for Entry of Order
                 Approving the Sale of the Debtors’ Resident Program Assets Free and Clear of
                 All Liens, Claims, Encumbrances, and Interests to the Stalking Horse Bidder
                 on the Terms of the Stalking Horse Bid as Set Forth in the Stalking Horse Sale
                 Agreement [D.I. 363; filed: 08/05/19]

        F.       Commonwealth of Pennsylvania Department of Health’s Continuing Limited
                 Objection to the Sale of the Resident Program Assets [D.I. 364; filed:
                 08/06/19]

        G.       Reply of Official Committee of Unsecured Creditors to Limited Objection of
                 MidCap Funding IV Trust in Response to Debtors’ Motion for Sale of
                 Resident Program Assets [D.I. 393; filed: 08/07/19]

        H.       Objection of SBJ Group Inc. to the Proposed Sale of Residents Program Assets
                 and the Conduct of the Auction and Adoption of Other Objections [D.I. 410;
                 filed: 08/08/19]

        I.       Pennsylvania Association of Staff Nurses and Allied Professionals Joinder in
                 the Objection of the United States to Debtors’ Motion for Entry of Order
                 Approving the Sale of the Debtors’ Resident Program Assets Free and Clear of
                 All Liens, Claims, Encumbrances, and Interests to the Stalking Horse Bidder
                 on the Terms of the Stalking Horse Bid as Set Forth in the Stalking Horse Sale
                 Agreement [D.I. 453; filed: 08/14/19]




35845779.1 09/03/2019                            2
                 Case 19-11466-KG        Doc 625      Filed 09/03/19     Page 3 of 5



        Reply:

        J.       Debtors’ Reply to Objection of the United States to Proposed Sale of Residency
                 Program Assets [D.I. 591; filed: 08/29/19]

        K.       Statement of Official Committee of Unsecured Creditors in Support of
                 Proposed Sale of Debtors’ Residents Program Assets [D.I. 601; filed:
                 08/29/19]

        Related Documents:

        A.       Order (I)(A) Establishing Bidding Procedures Relating to the Sale of the Debtors’
                 Resident Program Assets, Including Approving a Break-Up Fee, (B) Establishing
                 Procedures Relating to the Assumption and Assignment of Certain Executory
                 Contracts, Including Notice of Proposed Cure Amounts, (C) Approving Form and
                 Manner of Notice Relating Thereto, and (D) Scheduling a Hearing to Consider the
                 Proposed Sale [D.I. 249; signed and docketed: 07/19/19]

        B.       Affidavit of Service of Publication [D.I. 317; filed: 07/30/19]

        C.       Notice of Extension/Continuance of Bid Deadline, Auction, and Sale Hearing
                 Date [D.I. 346; filed: 08/02/19]

        D.       Certification of Counsel Regarding Supplemental Notice of Proposed Assumption
                 and Assignment of Executory Contracts [D.I. 398; filed: 08/08/19]

        E.       Certification of Counsel Regarding Auction Relating to the Sale of the Debtors’
                 Resident Program Assets [D.I. 590; filed: 08/29/19]

        F.       Notice of Intention to Participate in Alternative Sale Process Including the
                 Acquisition and Reopening of Hahnemann Hospital and the Acquisition of
                 Saint Christopher’s Hospital for Children D.I. 603; filed: 08/29/19]

        Status: This matter is going forward.

2.      Application to Retain and Employ Sills Cummis & Gross P.C. as Attorneys for the
        Official Committee of Unsecured Creditors of Center City Healthcare, LLC d/b/a
        Hahnemann University Hospital, et al. (the “Committee”) Nunc Pro Tunc to July 15,
        2019 [D.I. 424; filed: 08/09/19]

        Response Deadline: August 28, 2019 at 4:00 p.m.

        Response Received: None




35845779.1 09/03/2019                             3
                 Case 19-11466-KG       Doc 625      Filed 09/03/19     Page 4 of 5



        Related Documents:

        A.       Certification of No Objection (D.I. 598; filed: 08/29/19]

        Status: On August 29, 2019, the Committee filed a certificate of no objection on
                this matter. Accordingly, no hearing is necessary unless the Court has
                questions or concerns.

3.      Application of the Official Committee of Unsecured Creditors Pursuant to 11 U.S.C.
        § 1103(a) and Bankruptcy Rule 2014(a) for Authority to Employ and Retain Fox
        Rothschild LLP as Counsel Effective as of July 17, 2019 [D.I. 425; filed: 08/09/19]

        Response Deadline: August 28, 2019 at 4:00 p.m.

        Responses Received:

        A.       Informal response from the Office of the United States Trustee

        Related Documents:

        A.       Certification of Counsel (D.I. 599; filed: 08/29/19]

        Status: On August 29, 2019, the Committee filed a certificate of counsel on this
                matter. Accordingly, no hearing is necessary unless the Court has
                questions or concerns.

4.      Application for Entry of an Order Authorizing the Retention and Employment of
        Berkeley Research Group, LLC, as Financial Advisor to the Official Committee of
        Unsecured Creditors Pursuant Nunc Pro Tunc to July 22, 2019 [D.I. 426; filed: 08/09/19]

        Response Deadline: August 28, 2019 at 4:00 p.m.

        Response Received: None

        Related Documents:

        A.       Certification of No Objection (D.I. 600; filed: 08/29/19]

        Status: On August 29, 2019, the Committee filed a certificate of no objection on
                this matter. Accordingly, no hearing is necessary unless the Court has
                questions or concerns.




35845779.1 09/03/2019                            4
                 Case 19-11466-KG     Doc 625     Filed 09/03/19   Page 5 of 5



5.      Motion for Payment of Administrative Expenses (Trustees of the Benefit Fund for
        Hospital and Health Care Employees Philadelphia and Vicinity and the Trustees of the
        Pension Fund for Hospital and Health Care Employees Philadelphia and Vicinity) [D.I.
        502; filed: 08/16/19]

        Response Deadline: August 30, 2019 at 4:00 p.m.

        Responses Received:

        A.       Debtors’ Objection to Motion for Payment of Administrative Expenses [D.I.
                 619; filed: 08/30/19]

        Related Documents: None

        Status: This matter is continued to the hearing scheduled for September 24, 2019
                at 10:00 a.m.


Dated: September 3, 2019                   SAUL EWING ARNSTEIN & LEHR LLP

                                    By:    /s/ Mark Minuti
                                           Mark Minuti (DE Bar No. 2659)
                                           Monique B. DiSabatino (DE Bar No. 6027)
                                           1201 N. Market Street, Suite 2300
                                           P.O. Box 1266
                                           Wilmington, DE 19899
                                           Telephone: (302) 421-6800
                                           Fax: (302) 421-5873
                                           mark.minuti@saul.com
                                           monique.disabatino@saul.com

                                                   -and-

                                           Jeffrey C. Hampton
                                           Adam H. Isenberg
                                           Aaron S. Applebaum (DE Bar No. 5587)
                                           Centre Square West
                                           1500 Market Street, 38th Floor
                                           Philadelphia, PA 19102
                                           Telephone: (215) 972-7777
                                           Fax: (215) 972-7725
                                           jeffrey.hampton@saul.com
                                           adam.isenberg@saul.com
                                           aaron.applebaum@saul.com

                                           Counsel for Debtors and Debtors in Possession



35845779.1 09/03/2019                         5
